Citation Nr: 0022069	
Decision Date: 08/18/00    Archive Date: 08/23/00

DOCKET NO.  98-07 988	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an increased rating for posttraumatic 
stress disorder (PTSD) for the period before August 19, 1999, 
evaluated as 10 percent disabling, on appeal from an initial 
grant of service connection.

2.  Entitlement to an increased rating for PTSD for the 
period since August 19, 1999, currently evaluated as 50 
percent disabling, on appeal from an initial grant of service 
connection.


ATTORNEY FOR THE BOARD

D. P. Kennedy, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1965 to 
November 1969.

This case comes before the Board of Veterans' Appeals (Board) 
from an appeal of a rating decision by the Montgomery, 
Alabama, Regional Office (RO) of the Department of Veteran 
Affairs (VA), in which the RO granted entitlement to service 
connection for PTSD with a 10 percent disability rating.  The 
case previously came before the Board and was remanded for 
additional action by the RO.  In a subsequent rating 
decision, the RO increased the PTSD disability rating to 50 
percent.  Cf. AB v. Brown, 6 Vet. App. 35 (1993) (where a 
claimant has filed a notice of disagreement as to an RO 
decision assigning a particular rating, a subsequent RO 
decision assigning a higher rating, but less than the maximum 
available benefit, does not abrogate the pending appeal).  
The Board also notes that since the effective date for the 50 
percent rating does not date back to the effective date for 
the 10 percent rating, two distinct rating evaluations must 
be conducted, as described in the "ISSUES" section.   

In this decision, the Board has recharacterized the issue on 
appeal in order to comply with the recent opinion by the 
United States Court of Appeals for Veterans Claims (formerly 
the U.S. Court of Veterans Appeals, hereinafter, "the 
Court") in Fenderson v. West, 12 Vet. App. 119 (1999). 


FINDINGS OF FACT

1.  All relevant evidence necessary for a fair and informed 
decision has been obtained by the originating agency.

2.  The veteran's service connected PTSD prior to August 19, 
1999 is manifested by complaints of sleep disturbances, 
nightmares, intrusive thoughts, flashbacks to combat service 
during the Vietnam War, feelings of guilt, anger, social 
isolation, and objective evidence of irritability and 
avoidance of war related events, social detachment, and job 
performance impairment. 

3.  The veteran's service connected PTSD since August 19, 
1999 is manifested by complaints of sleep disturbances, 
nightmares, intrusive thoughts, flashbacks to combat service 
during the Vietnam War, poor concentration and objective 
evidence of depressed mood, slow speech, mild tangentiality 
and circumstantiality in thought processes, and 
disorientation to times and places due to poor concentration.


CONCLUSIONS OF LAW

1.  The criteria for an assignment of a 30 percent rating for 
PTSD for the period prior to August 19, 1999 have been 
satisfied.  38 U.S.C.A. §§ 1131, 5107 (West 1991); 38 C.F.R. 
§§ 3.321, 4.1, 4.3, 4.7, 4.126, 4.130, Diagnostic Codes 9411, 
9440 (1999).

2.  The criteria for an assignment of rating greater than 50 
percent for PTSD for the period since August 19, 1999 have 
not been satisfied.  38 U.S.C.A. §§ 1131, 5107 (West 1991); 
38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.126, 4.130, Diagnostic 
Codes 9411, 9440 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

	I. Schedular ratings

The veteran has presented a well-grounded claim for a higher 
evaluation for his service connected disability within the 
meaning of 38 U.S.C.A. § 5107(a) (West 1991).  See Proscelle 
v. Derwinski, 2 Vet. App. 629, 632 (1992).  The veteran has 
not alleged that any records of probative value that may be 
obtained, and which have not already been associated with his 
claims folder, are available.  Accordingly, the Board finds 
that all relevant facts have been properly developed and the 
duty to assist the claimant, as mandated by 
38 U.S.C.A.§ 5107(a) (West 1991), has been satisfied.

Service connected disabilities are rated in accordance with 
the VA's Schedule for Rating Disabilities (Schedule).  The 
ratings are based on the average impairment of earning 
capacity.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 
4 (1999).  The basis of disability evaluations is the ability 
of the body as a whole, or of the psyche, or of a system or 
organ of the body to function under the ordinary conditions 
of daily life, including employment.  Evaluations are based 
upon a lack of usefulness in self-support.  38 C.F.R. § 4.10 
(1999).  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria for the higher rating.  38 C.F.R. § 4.7 (1999).

The Schedule directs that in evaluating the severity of 
mental disorders under the diagnostic criteria consideration 
should be given to the frequency, severity, and duration of 
psychiatric symptoms, the length of remissions, and the 
veteran's capacity for adjustment during periods of 
remission.  Ratings shall be based on all the evidence of 
record as it bears on social and industrial impairment rather 
than solely upon the examiner's assessment of the level of 
disability at the moment of the examination.  Although social 
impairment is crucial in determining the level of overall 
disability, an evaluation may not be assigned solely on the 
basis of social impairment.  38 C.F.R. § 4.126 (1999).

Under the rating criteria set forth in the Schedule, a 100 
percent rating is assigned for total occupational and social 
impairment, due to such symptoms as:  gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for name of close relatives, own occupation, or 
own name.  

A 70 percent rating is assigned for occupational and social 
impairment with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as:  suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as irritability, with periods 
of violence); spatial disorientation; neglect of personal 
appearance and hygiene; difficulty in adapting to stressful 
circumstances (including work or work-like setting); 
inability to establish and maintain effective relationships.  

A 50 percent rating is assigned for occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  

A 30 percent rating is assigned for occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as:  depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, mild memory loss (such as forgetting names, 
directions, recent events).

A 10 percent rating is assigned for occupational and social 
impairment due to mild or transient symptoms which decrease 
work efficiency and ability to perform occupational tasks 
only during periods of significant stress, or; symptoms 
controlled by continuous medication.

In considering the severity of a disability, it is essential 
to trace the medical history of the disability.  38 C.F.R. 
§§ 4.1, 4.2 (1999).  In a December 1997 rating decision, the 
RO granted service connection for PTSD, and evaluated the 
condition as 10 percent disabling effective August 11, 1997, 
the date on which VA received the veteran's claim.  The 
evidence shows that the veteran served on active duty as a 
Marine Corps rifleman during the Vietnam War, and received 
the Purple Heart Medal for combat related wounds.  His 
service medical records do not reveal a diagnosed PTSD 
condition in service.  An October 1997 VA examination 
included evidence of nightmares and flashbacks to service in 
Vietnam, feelings of isolation, guilt and anger.  The 
diagnosis was PTSD, delayed type with affective features, 
mild.  Following the Board's September 1998 remand, the RO 
obtained further evidence and, in a September 1999 rating 
decision, increased the PTSD rating to 50 percent effective 
August 19, 1999, the date of the most recent VA PTSD 
examination.  The RO then returned the case to the Board for 
appellate adjudication.  

	a.  PTSD prior to August 19, 1999

As indicated above, the veteran has appealed the assignment 
of a 10 percent rating for his service connected PTSD for the 
period prior to August 19, 1999, and contends that a higher 
rating is warranted.  After a review of the records, the 
Board finds that the evidence supports his claim for an 
increased evaluation.  See 38 U.S.C.A. § 7104 (West 1991 & 
Supp. 1999).  In so doing, the Board has considered whether a 
"staged" rating is appropriate.  See Fenderson v. West, 12 
Vet. App. 119, 126 (1999).  The record, however, does not 
support assigning different percentage disability ratings 
during the period in question.  

In applying the rating criteria of the next higher, 30 
percent, rating to the veteran's symptoms, the Board finds 
that the veteran's PTSD condition does warrant an increased 
rating for the period prior to August 19, 1999.  In reviewing 
the report from the October 1997 VA PTSD examination, the 
Board does not find evidence of decrease in work efficiency, 
depressed mood, panic attacks, or mild memory loss.  There is 
evidence of chronic sleep impairment, and his irritability 
and diminished interest in significant activities could be 
interpreted as analogous to anxiety and  suspiciousness.  His 
Global Assessment of Functioning (GAF) score, from the 
American Psychiatric Association:  Diagnostic and Statistical 
Manual of Mental Disorders (pp. 46-47) (4th ed., revised, 
1994), or DSM-IV, was estimated as 70, which equates to some 
mild symptoms, such as depressed mood and mild insomnia, or 
some difficulty in social or occupational functioning, but 
generally functioning pretty well, with some meaningful 
interpersonal relationships.  By the results of this 
examination, alone, the evidence does not support an 
increased rating.   

However, the veteran also submitted a letter to VA in January 
1998, in which he detailed how his PTSD symptoms are 
adversely affecting his ability to hold a full-time job, and 
included employee performance reviews from February 1996 
until February 1997, when he was suspended from his job.  
These records clearly show employment difficulties during the 
period prior to August 19, 1999.  While these records are lay 
statements and do not include a medical opinion as to the 
cause of the occupational problems at the time, the Board has 
no reason to dispute the veteran's account that his PTSD 
condition impacted his job performance.  Furthermore, a July 
1998 psychological evaluation report by Sidney H. Levine, 
Ph.D., indicates that the veteran had disorders of thought, 
moderate depression and sleep problems, and difficulties with 
job stress and interpersonal relations problems.  The 
psychologist stated that the veteran's PTSD condition, and 
the stress developed in trying not to let it affect his job 
security, has led to a "seriously compromised" ability to 
function in the workplace, even though he was able to 
continue to work at the same job for many years.              

In looking at the 30 percent criteria, the Board finds that 
the evidence is in relative equipoise between satisfying the 
criteria and not satisfying the criteria.  The Board is 
swayed by the mandate of 38 C.F.R. § 4.7, which requires 
assigning the higher of tow ratings when the disability 
picture more nearly approximates the higher rating 
symptomatology, as well as the fact that the evidence does 
create a picture of a decrease in work efficiency while still 
being able to continue working.  For these reasons, the Board 
finds the 30 percent rating appropriate for the period prior 
to August 19, 1999.            

The Board has also considered whether the assignment of a 
disability rating higher than 30 percent is appropriate.  The 
veteran also does not meet the criteria for the next higher 
rating, 50 percent.  Under the 50 percent criteria for mental 
disorders, the veteran would have to show, for the period 
prior to August 19, 1999, such symptoms as circumstantial, 
circumlocutory, or stereotyped speech, difficulty in 
understanding complex commands, flattened affect, impairment 
of short- and long-term memory, impaired judgment or impaired 
abstract thinking, disturbances of mood and motivation, and 
panic attacks more than once a week.  The evidence does not 
show that the veteran presently displays these symptoms, 
except for possibly disturbances in mood.  Thus, the criteria 
for a 50 percent rating have not been satisfied.  

Likewise, the Board concludes that the veteran does not meet 
the criteria for the 70 or 100 percent ratings.  Under the 70 
percent criteria for mental disorders, the veteran would have 
to show such symptoms as suicidal ideations, obsessional 
rituals, illogical or obscure speech, near continuous panic 
and depression, spatial disorientation, and neglect of 
personal hygiene and appearance.  The evidence of the 
veteran's PTSD symptomatology prior to August 19, 1999 does 
not show that these symptoms were present.  Thus, the 
criteria for a 70 percent rating have not been satisfied.  
The Board also concludes that the veteran does not meet the 
criteria for the 100 percent rating.  Under the 100 percent 
criteria for mental disorders, the veteran would have to show 
such symptoms as gross impairment in thought processes or 
communication, persistent delusions or hallucinations, and 
intermittent inability to perform basic minimal hygiene.  The 
evidence shows that the veteran has not displayed these 
symptoms.  

	b.  PTSD since August 19, 1999

As indicated above, the veteran has appealed the assignment 
of a 50 percent rating for his service connected PTSD for the 
period since August 19, 1999, and contends that a higher 
rating is warranted.  See AB v. Brown, supra.  After a review 
of the records, the Board finds that the evidence is against 
his claim for an increased evaluation.  See 38 U.S.C.A. 
§ 7104 (West 1991 & Supp. 1999).  In so doing, the Board has 
considered whether a "staged" rating is appropriate.  See 
Fenderson v. West, 12 Vet. App. 119, 126 (1999).  The record, 
however, does not support assigning different percentage 
disability ratings during the period in question.  

In applying the rating criteria of the next higher, 70 
percent, rating to the veteran's symptoms, the Board finds 
that the veteran's current PTSD symptomatology does not 
warrant an increased rating.  In reviewing the report from 
the most recent VA psychiatric examination, from August 1999, 
the Board finds that the veteran does not show evidence of 
suicidal ideation, spatial disorientation, obsessional 
rituals which interfere with routine activities, neglect of 
personal appearance and hygiene, impaired impulse control, or 
a complete inability to establish or maintain effective 
relationships.  The examination showed that the veteran was 
appropriately dressed, but that he spoke in a delayed manner, 
with memory problems and poor concentration.  He complained 
that he could not sleep, is depressed, and that his memory 
and lack of concentration is causing significant problems at 
work.  He also stated that he has flashbacks and nightmares 
of combat in Vietnam, and that he even used to hit his wife 
in his sleep before they separated.  The Board notes that 
this is described as more a by-product of his nightmares than 
an impaired impulse control while he is awake.  He stated 
that he only has a few friends and that he doesn't get along 
with some of them.  During the examination, the veteran 
denied any homicidal or suicidal thoughts.  He did not 
exhibit illogical, irrelevant or obscure speech, although his 
speech was slow and there was evidence of mild tangentiality 
and circumstantiality in his thought processes.  His affect 
was appropriate and mood was depressed.  His insight, 
judgment and memory were fair, and he was disoriented to 
dates and places, probably due to poor concentration.  The 
evidence also shows that he continues to hear voices of the 
enemy and is paranoid that the enemy would kill him.  The 
examiner found that the veteran was competent and capable of 
handling his own financial affairs.  The examiner diagnosed 
the veteran with PTSD, severe, with continued nightmares, 
flashbacks, including the episodes of hitting his wife in his 
sleep, poor concentration, slow memory, anger and 
irritability.  The examiner assessed that the veteran had a 
GAF score of 55, based on having few friends, circumstantial 
thought processes, depression and sleep problems.  This GAF 
code equates to moderate mental illness symptoms or moderate 
difficulty in social, occupational or school functioning.  

The Board does not find that the criteria for a 70 percent 
rating have been satisfied.  While the veteran has shown 
evidence of difficulty in adapting to stressful 
circumstances, especially in a work-like setting, the record 
as a whole does not demonstrate that he approximates the 
criteria for the assignment of a 70 percent rating.  He 
states that he has a few friends, thus showing some ability 
to establish and maintain effective relationships.  While 
certainly exhibiting some symptoms of a 70 percent 
disability, the overall symptomatology is more consistent 
with a 50 percent rating.  His impaired judgment, memory and 
concentration, as well as his depressed mood, are consistent 
with a 50 percent rating.  Furthermore, while the evidence 
does not show a complete inability to establish and maintain 
effective work and social relationships, the problems that he 
has discussed with his marriage separation and his nearly 
losing his job due to PTSD related symptoms have certainly 
created difficulty in both his occupational and social life.  
Thus, the preponderance of the symptomatology is consistent 
with the 50 percent PTSD criteria.      

The Board has also considered whether the assignment of a 
disability rating higher than 70 percent is appropriate, and 
concludes that the veteran also does not meet the criteria 
for the next higher rating, 100 percent.  Under the 100 
percent criteria for mental disorders, as previously 
discussed, the veteran would have to show such symptoms as 
gross impairment in thought processes or communication, 
persistent delusions or hallucinations, grossly inappropriate 
behavior, memory loss for names of close relatives or his own 
name, and intermittent inability to perform basic minimal 
hygiene.  The evidence shows that the veteran has not 
displayed these symptoms.  Thus, the 50 percent rating 
remains the most appropriate level of disability.

	II.  Extraschedular ratings

The 30 percent disability rating prior to August 19, 1999, 
and the 50 percent rating since August 19, 1999, according to 
the Schedule do not, however, preclude the Board from 
granting a higher rating for this disability during either 
time period.  In Floyd v. Brown, 9 Vet. App. 88 (1996), the 
Court held that the Board does not have jurisdiction to 
assign an extraschedular rating under 38 C.F.R. § .3321 
(b)(1) in the first instance.  The Board is still obligated 
to seek out all issues that are reasonably raised from a 
liberal reading of documents or testimony of record and to 
identify all potential theories of entitlement to a benefit 
under the laws and regulations.  In Bagwell v. Brown, 9 Vet. 
App. 337 (1996), the Court clarified that it did not read the 
regulation as precluding the Board from affirming an RO 
conclusion that a claim does not meet the criteria for 
submission pursuant to 38 C.F.R. § 3.321 (b)(1) or from 
reaching such a conclusion on its own.  Moreover, the Court 
did not find the Board's denial of an extraschedular rating 
in the first instance prejudicial to the veteran, as the 
question of an extra schedular rating is a component of the 
appellant's claim and the appellant had full opportunity to 
present the increased rating claim before the RO.  Bagwell, 
at 339.  Consequently, the Board will consider whether the 
issue of an increased rating for PTSD, either before or since 
August 19, 1999, warrants the assignment of an extraschedular 
rating. 

In exceptional cases where schedular evaluations are found to 
be inadequate, consideration of "an extra-schedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service connected 
disability" is made.  38 C.F.R. § 3.321 (b)(1) (1999).  The 
Board must find that the case presents such an exceptional or 
unusual disability picture, with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the Schedule.  Id.

The Board first notes that the schedular evaluations in this 
case are not inadequate. Higher ratings - up to 100 percent -
- are assignable when symptoms of mental disorder cause more 
social and industrial impairment, but the medical evidence 
reflects that those manifestations are not present in this 
case.  Second, the Board finds no evidence of an exceptional 
disability picture in this case.  The veteran has not 
required frequent hospitalization for his PTSD.  In fact, 
there is no evidence on record that the veteran has been 
hospitalized for his psychiatric condition.  Additionally, 
his PTSD has not had such an unusual impact on his employment 
as to render impractical the application of regular schedular 
standards.  In a December 1999 statement to VA, the veteran 
stated that PTSD was his main employment related problem, but 
that he also had neck problems and back problems, for which 
he wore a back brace, as well as hypertension and diabetes.  
Furthermore, the GAF score of 55, from the most recent VA 
examination, intimates some impairment of occupational 
functioning but is not, in the Board's opinion, indicative of 
an unusual impact on employment.  There is no evidence that 
the impairment resulting from PTSD warrants extraschedular 
consideration.  Rather, for the reasons noted above, the 
Board concludes that the impairment resulting from PTSD is 
adequately compensated by the 30 percent schedular evaluation 
for the period prior to August 19, 1999, and the 50 percent 
rating for the period since that date.  Therefore, 
extraschedular consideration under 38 C.F.R. § 3.321(b) is 
not warranted.


ORDER

Entitlement to an increased rating to 30 percent, and no 
greater, for PTSD for the period prior to August 19, 1999 is 
granted.

Entitlement to an increased rating for PTSD for the period 
since August 19, 1999 is denied.



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals



 
- 11 -


- 1 -


